DREW, Justice.
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission vacating an order of the deputy and remanding for determination anew.
 Claimant in this case suffered two successive back injuries in his employment as a painter. The deputy in a carefully prepared and thoroughly documented compensation order found that the second injury produced only temporary aggravation of claimant’s disability and that “his condition returned generally to what it was prior to the December 11, 1961 accident,” (the second accident). This finding was based upon adequate record evidence of a substantial and competent quality and the Commission’s redetermination to the contrary was clearly beyond the scope of its authority on review. Hardy v. City of Tarpon Springs, Fla.1955, 81 So.2d 503; Hammersla v. R. H. Price, et al., Fla.1966, 190 So.2d 765.
We conclude also that, consistent with the finding of temporary aggravation, the deputy’s limitation of medical responsibility for the second injury to the period immediately following the accident, and the *419award of temporary disability compensation for two weeks fairly attributable to the second injury, is supported by the record and must be sustained.
The order of the full commission is quashed and the cause remanded with directions that the award of the deputy be reinstated.
It is so ordered.
O’CONNELL, CALDWELL and ERVIN, JJ., and McCORD, Circuit Judge, concur.
THORNAL, C. J., and THOMAS, J., dissent.